Citation Nr: 0120503	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD based on a de 
novo review of the record.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
April 1972.

By rating decision of March 1990, the RO denied service 
connection for PTSD.  The veteran was notified of the 
decision by letter dated in July 1990.  The veteran did not 
file a notice of disagreement (NOD) and the March 1990 rating 
decision became final.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the RO appears to have denied the current claim on the merits 
without specifically concluding that the claim for service 
connection for PTSD had been reopened by the submission of 
new and material evidence.  Inasmuch as the Board must 
consider its jurisdiction in this matter, the decision below 
will also address whether new and material evidence was 
submitted to reopen the veteran's claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board notes that the veteran raised the issues of 
entitlement to service connection for a back disorder, and 
coronary artery disease in his substantive appeal.  The 
veteran has not previously filed claims of entitlement to 
service connection for those disorders and they have not been 
the subject of a rating decision.  If the veteran wishes to 
pursue service connection for these disabilities, he and his 
representative are advised to do so at the RO; these issues 
are not before the Board for appellate consideration at this 
time.

The veteran was scheduled for a Board hearing in Washington, 
D.C. on July 25, 2001.  He failed to report for the Board 
hearing.  



FINDINGS OF FACT

1.  In a March 1990 decision, the RO denied service 
connection for PTSD; the veteran did not appeal and the March 
1990 RO decision became final.

2.  Evidence submitted since the March 1990 RO decision 
pertaining to PTSD is so significant that it must be 
considered in order to fairly decide the merits of his claim 
of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 1990 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

2.  Additional evidence associated with the claims file since 
the March 1990 RO decision is new and material and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was denied by the RO in a March 
1990 decision.  The evidence of record at that time did not 
include all of the veteran's service medical records.  It is 
not clear from a review of the claims folder why only some of 
the veteran's service medical records are contained therein.  
Of record at the time of the March 1990 RO decision and 
currently are only the veteran's enlistment examination and 
service discharge examination, both of which reported no 
clinical findings of any acquired psychiatric disorder, to 
include PTSD.  The veteran had reported a number of stressors 
without any specific identifying information so that the RO 
could not request verification from the appropriate source.  
There was a diagnosis of PTSD in the claims folder.  The RO 
denied service connection for PTSD on the basis that the 
veteran did not have any verified stressors to support the 
diagnosis of PTSD.

Where there is a prior final decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 5108.  When a claimant seeks to 
reopen a claim based on new and material evidence, the Board 
must first determine whether the evidence received since the 
last final disallowance of the claim is new and material 
under 38 C.F.R. § 3.156(a) (2000).

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, the 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board that had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Medical evidence submitted since the March 1990 RO decision 
includes VA outpatient treatment records, statements from the 
veteran regarding his stressor(s), a VA psychiatric 
examination, and an official examination.

VA outpatient treatment records show that the veteran was 
being treated in a methadone clinic for drug addiction.

In a November 1998 statement, the veteran reported the 
following stressful incidents in service: (1) in February or 
March, there was a rocket that landed directly in front of 
him, no more than five feet away; the veteran said that he 
has had nightmares and flashbacks of this event; (2) he 
described an incident in service when he was in the shower 
and a "sapper" got in the perimeter and he came face to 
face with the "sapper" when he got out of the shower; his 
weapon was 1-2 feet away and he was afraid he would die at 
that instant; (3) an incident in which the veteran was 
assigned to pick up a classified shipment that came in to Chu 
Lai.  On the return from that trip, the veteran and a few 
other soldiers were confronted by Viet Cong on Highway One 
and they had to shoot their way out of the situation; the 
veteran said that animals and people who were blocking the 
highway were killed; (4) an incident when the veteran was on 
guard duty and patrol one night where he sustained head 
injuries when he dove for cover during a small arms fire and 
rocket attack; the veteran indicated that he sustained a 
concussion from that incident.

On VA psychiatric examination February 3, 1999, the veteran 
reported that he was in the "Americal" Division as an 
infantry person in Vietnam.  He related seeing numerous fire 
fights and individuals killed and wounded.  The veteran 
indicated that he was in receipt of disability benefits from 
the Social Security Administration for PTSD and had not been 
able to work in twenty years.  On examination, the veteran 
appeared somewhat anxious but subdued during the interview.  
He related military experiences consistent with the diagnosis 
of PTSD and reported sleep problems, nightmares, and 
disturbing, intrusive thoughts related to his combat in 
Vietnam.  The veteran was noted to be "obsessed" with his 
Vietnam experiences.  The veteran was irritable and described 
outbursts of anger; he does not socialize with anyone other 
than Vietnam veterans and said that he feels detached from 
other people.  The diagnostic impression was PTSD, chronic, 
severe.

The following day, February 4, 1999, the veteran was seen for 
an official examination.  At that time, the veteran described 
suffering from symptoms of PTSD including nightmares, 
flashbacks, hypervigilance, withdrawal, isolation, feelings 
of inadequacy, low self-esteem and an inability to make 
friends and sustain relationships.  The veteran reported that 
he was a radio operator in service and engaged in combat.  He 
indicated that he was part of the Americal Division at the 
time of the My Lai massacre and the scandal that occurred 
there.  He described combat experiences in which he was 
ambushed, and a number of experiences in which his buddies 
were killed.  The veteran indicated that he had not been able 
to work since 1981 and had been treated for alcoholism and a 
nervous breakdown.  The diagnostic impression was PTSD with 
nightmares, insomnia, flashbacks, intrusive thoughts, use of 
alcohol to blunt his pain, isolation, feelings of inadequacy 
and worthlessness, and an inability to maintain friendships 
or work.

In addition, there is now evidence in the claims folder 
showing that the veteran is in receipt of Social Security 
Disability benefits.  Neither the award letter nor the 
medical records underlying the award of disability benefits 
are associated with the claims folder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such instances, and with regard to the issue before the Board 
on appeal, the decision awarding disability benefits and the 
medical records underlying the award of Social Security 
Disability benefits must be obtained and reviewed by VA.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that the new 
evidence bears directly and substantially on the question of 
service connection for PTSD.  The evidence at the time of the 
prior final decision did not establish a diagnosis of PTSD 
based on verified stressor(s).  Since that time, the Court 
decided the case of Cohen v. Brown, 10 Vet. App. 128 (1997).  
Insofar as the evidence associated with the claims folder 
since the March 1990 RO decision includes information which 
may be capable of verification, as well as information that 
the veteran is in receipt of disability benefits from the 
Social Security Administration, this is sufficient to present 
a more complete picture of the circumstances surrounding the 
veteran's condition.  Accordingly, as new and material 
evidence has been submitted, the claim of entitlement to 
service connection for PTSD is reopened.



ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for PTSD has been submitted; to this 
extent the appeal is granted.


REMAND

Pertinent to the issue on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
defines VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superseding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In light of the Board's conclusion that the claim of 
entitlement to service connection for PTSD is reopened, the 
claim must be reviewed on a de novo basis.  In order to 
ensure that the veteran's procedural rights are protected so 
far as his being given adequate notice and opportunity to 
present argument and evidence on the issue of entitlement to 
service connection for PTSD, a remand of the case to the RO 
is indicated.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

The veteran maintains that he suffers from PTSD because of 
the stress he encountered during his military service.  The 
veteran's military occupational specialty (MOS) in service 
was cook and entertainment.  The veteran's service personnel 
records are in the claims folder and indicate that the 
veteran was in Vietnam from January 1970 to December 1970.  
He is noted to have participated in an unnamed campaign.

As noted above, the veteran's service medical records have 
not been associated with the claims folder, with the 
exception of the veteran's enlistment examination and service 
discharge examination.  It is the opinion of the Board that 
there has not been a sufficient explanation for the absence 
of the remainder of the veteran's service medical records.  
On remand, the RO must undertake all appropriate action to 
associate all of the veteran's service medical records with 
the claims folder.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992).

In addition, there is now evidence in the claims folder 
showing that the veteran is in receipt of Social Security 
Disability benefits.  Neither the award letter nor the 
medical records underlying the award of disability benefits 
are associated with the claims folder.  The Court has held 
that in such instances, and with regard to the issue before 
the Board on appeal, the decision awarding disability 
benefits and the medical records underlying the award of 
Social Security Disability benefits must be obtained and 
reviewed by VA.  Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board finds that, while the newly associated evidence of 
record is sufficient to reopen the claim of entitlement to 
service connection, the evidence of record still does not 
definitely establish the full nature, extent, and likely 
etiology of any current PTSD.  As such, the Board finds that 
the veteran should undergo a comprehensive VA psychiatric 
examination.

Further, the veteran's contentions related to his claim for 
service connection for PTSD appear to be based largely on the 
assertion that he engaged in combat with the enemy.  As yet, 
the RO has not made a determination as to whether the veteran 
engaged in combat with the enemy.  Based on the veteran's 
contentions and the inconsistencies between those contentions 
and a notation in his service personnel records referencing 
participating in an unnamed campaign, and his identified 
duties in service, as well as the absence of the bulk of the 
veteran's service medical records, the Board finds it 
appropriate for the RO to make a determination as to whether 
the veteran was engaged in combat with the enemy while in 
Vietnam.  

In light of the recently enacted provisions of the Veterans 
Claims Assistance Act of 2000, in addition to the necessity 
of obtaining records from the Social Security Administration 
and attempting to verify the veteran's stressors pursuant to 
the holding of the Court in Cohen, the Board finds that a 
remand is required.  The veteran is hereby notified that a 
failure to report for any scheduled examination, without good 
cause, could well result in the denial of the claim.  See 
38 C.F.R. § 3.655 (2000).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities.  In particular, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him again to attempt to identify with 
specificity the names and units of 
individuals involved in the reported 
stressful events which he maintains led 
to his PTSD.  The veteran is advised that 
this information is vitally necessary in 
order to attempt to verify the claimed 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.  The RO 
should also advise the veteran that he 
may specifically submit additional 
lay/comrade statements which support his 
report of the alleged stressors.

2.  The RO should also ask the veteran 
whether he has received any psychiatric 
treatment since February 1999, the date 
of the most recent VA examination and 
official examination.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all treatment records 
referable to treatment of psychiatric 
pathology from the identified health care 
provider(s), both VA and private, and 
associate them with the claims folder.  
Even if the veteran does not respond to 
the foregoing inquiry, the RO should 
obtain all VA treatment records of the 
veteran which are not currently in the 
file and add them to the file.  If any 
private clinical records are not 
received, the RO should inform the 
appellant and tell him that he can 
procure them.

3.  The RO should contact the NPRC and 
obtain a complete set of the veteran's 
service medical records.  A response must 
be received from the NPRC which 
indicates, if the records are available, 
that they have been sent to the RO for 
association with the claims folder, or if 
the records are unavailable, whether the 
records were either (1) destroyed; (2) 
irretrievably lost; or (3) are 
deteriorated to a point where they cannot 
be read and cannot be restored; (4) or 
are irretrievable for some other reason.  
See Dixon, supra.

4.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and a copy of all medical records 
associated with the veteran's application 
which supported the award of such 
disability benefits.

5.  Thereafter, the RO should prepare a 
detailed list of the veteran's claimed 
stressor(s) and contact the U.S. Armed 
Service Center for Research of Unit 
Records (USASCRUR).  After providing the 
aforementioned summary of all the claimed 
stressors and the veteran's Form DD-214 
to USASCRUR, that facility should be 
asked to provide any verifying 
information.

6.  If verification of any of the 
veteran's reported stressors is received, 
the RO should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether any current psychiatric 
disorder, to include PTSD, is related to 
the veteran's military service.  The RO 
must advise the VA physician as to which 
of the reported stressors have been 
verified and which have not been 
verified, if any.  All clinical findings 
should be reported in detail.  If PTSD is 
found, the examiner's report should 
include a recitation of the verified 
stressors relied upon to support the 
diagnosis.  The examination report should 
reflect review of the entire claims 
folder, which must be made available to 
the examiner prior to examination.  

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for PTSD, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, as appropriate, and the 
recently amended/added statutory 
provisions pertaining to VA's duties to 
assist/notify a claimant.

8.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
comply with precedent decisions of the Court and recently 
enacted legislation.  The veteran need take no action until 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



